 BREWERY WORKERS UNION NO. 9Brewery Workers Union No. 9, DALU-AFL-CIOand Pabst Brewing Company and Local UnionNo. 113, Laborers International Union of NorthAmerica, AFL-CIO. Case 30-CD-104July 30, 1982DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Pabst Brewing Company,herein called the Employer, alleging that BreweryWorkers Union No. 9, DALU-AFL-CIO, hereincalled the Brewery Workers, had violated Section8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requir-ing the Employer to assign certain work to em-ployees it represents rather than to employees rep-resented by Local Union No. 113, Laborers Inter-national Union of North America, AFL-CIO,herein called the Laborers.Pursuant to notice, a hearing was held beforeHearing Officer Rocky L. Coe on March 15, 1982.All parties appeared and were afforded full oppor-tunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on theissues. Thereafter, the Brewery Workers, the La-borers, and the Employer filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERPabst Brewing Company is a Delaware corpora-tion engaged in brewing beer at its facilities locatedin Milwaukee, Wisconsin. During the past calendaryear, a representative period, the Employer re-ceived gross revenues in excess of $500,000 in thecourse and conduct of its business and, during thesame period of time, it sold and shipped goods andmaterials valued in excess of $50,000 directly topoints located outside the State of Wisconsin. Theparties stipulated that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that it will effectuate the pur-poses of the Act to assert jurisdiction herein. Ac-263 NLRB No. 6cordingly, we find that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that it will effectuate the pur-poses of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theBrewery Workers and the Laborers are labor orga-nizations within the meaning of Section 2(5) of theAct.II1. THE DISPUTEA. The Work in DisputeThe work in dispute, which was stipulated to bythe parties, involves the loading, unloading, han-dling, and shipping of advertising materials at theEmployer's Delta warehouse.B. Background and FactsThe Employer purchased Blatz brewery in 1959,a purchase which included Blatz' complex knownas the East Side Plant. At that time, both theBrewery Workers and the Laborers had collective-bargaining agreements with Blatz and both Unionscontinued to represent employees at the East SidePlant. Between 1959 and 1982, the Employerstored its advertising or merchandising materials,which consist of promotional supplies such assigns, coasters, napkins, clocks, and beer glasses, ata warehouse at the East Side Plant. As more fullyset forth below, the work of handling these materi-als was divided between employees represented bythe Brewery Workers and the Laborers pursuant toan understanding reached in December 1961.Between 1959 and 1981, the Employer operatedout of several outside leased warehouses in additionto the facilities located at the East Side Plant.' TheEmployer also owns a facility known as the Deltawarehouse which, prior to 1970, had been leasedby it to other entities and was not used for its ownbusiness. From 1970 until 1981, the Employer uti-lized the Delta warehouse to store brewery materi-als.Sometime in 1981, the Employer decided that itwould be more efficient and economical to consoli-date the receiving, shipping, and storing of brew-ery materials, supplies, and advertising or merchan-dising materials at the Delta warehouse. To thatend, the warehouse was renovated at a cost of ap-proximately $2.6 million.In contrast to the mixed jurisdiction at the EastSide Plant, the handling of materials at the Delta'The record refers to at least two such facilities: the Globe Unionbuilding on North Hopkins and the International Harvester building on16th Street in Milwaukee.41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarehouse had always been done exclusively byemployees represented by the Brewery Workersand the Employer determined that the advertisingmaterials formerly stored at the East Side Plantshould be handled by these employees, at leastsome of whom were transferred to the Delta ware-house from the East Side Plant.2It is the assign-ment of this work when the consolidation was ef-fected in late 1981 that gave rise to this proceed-ing.C. The Contentions of the PartiesThe Brewery Workers and the Employer con-tend that the Employer's assignment of the work indispute to employees represented by the BreweryWorkers is consistent with the terms of the collec-tive-bargaining agreements, and is supported by theEmployer's preference, the Employer and areapractice, and the efficiency and economy of theEmployer's operation of the Delta warehouse.The Laborers argues that the work in dispute hastraditionally been performed by employees repre-sented by it and that the collective-bargainingagreements favor continuation of Laborers' per-formance of the work. The Laborers further con-tends that two employees represented by it werelaid off as a direct result of the Employer's assign-ment of the work to employees represented by theBrewery Workers and, thus, the factor of jobimpact supports assignment of the work to employ-ees represented by the Laborers.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that there is no agreed-uponmethod for the voluntary settlement of the dis-pute.3The parties have stipulated, and we find,that on or about February 18, 1982, the BreweryWorkers threatened the Employer that it would, ifnecessary, engage in a strike if the work in disputeshould be assigned to employees represented by theLaborers. Accordingly, we find that a jurisdictionaldispute exists in this case and that there is reason-able cause to believe that Section 8(b)(4)(D) hasbeen violated.42 As a result of the consolidation, approximately 17 members of theBrewery Workers and 2 members of the Laborers were laid off.3 N.LR.B. v. Radio A Television Broadcast Engineers Union, Local1212, International Brotherhood of Electrical Workers. AFL-CIO LColum-bia Broadcasting System], 364 U.S. 573 (1961).4 We also note that it is irrelevant that the party making the threat isthe one presently performing the disputed work. See, e.g., InternationalUnion of Operating Engineers Local 542.Z AFL-CIO (C. J. Langenfelderand Son, Inc.), 241 NLRB 562 (1979).Furthermore, the parties stipulated, and we find,that there exists no agreed-upon method for thevoluntary settlement of the dispute. Accordingly,we find that this dispute is properly before theBoard for determination under Section 10(k) of theAct.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors. TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.5The following factors are relevant in making thedetermination of the dispute before us:1. AgreementsBoth the Brewery Workers and the Laborershave collective-bargaining agreements with theEmployer. The agreement with the BreweryWorkers provides, inter alia, that the "storage, han-dling and transporting of brewery materials, bot-tles, kegs and cases ...whether at the brewery orat Employer-owned, leased or operated warehousesin Milwaukee County and environs, comes withinthe coverage of this agreement."6The agreementfurther provides that:6. The loading or unloading of advertisingmaterials at the brewery, or at Employer-owned, leased or operated warehouses in Mil-waukee County and environs, or at railroadsidings, shall be performed by members of theUnion, provided however that such jurisdic-tion does not conflict with jurisdiction oversuch work which is performed by members ofanother Union recognized by the Employer.7The Employer's agreement with the Laborersprovides in pertinent part that "work which is orhas been exclusively performed by members of theUnion will not be assigned to employees of anyother bargaining unit of the Employer."The Employer also introduced into evidence aletter dated December 26, 1961, which confirms anunderstanding reached at an earlier meeting con-cerning jurisdiction over the loading and unloadingof advertising materials. The letter states that theBrewery Workers would have jurisdiction over theloading of such materials for all beer wholesalerand company-owned trucks and unloading of all6 International Association of Machinists. Lodge No. 1743. AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).Art. XVI, sec. 4.7Id., sec. 6.42 BREWERY WORKERS UNION NO. 9company-owned trucks. The letter further statesthat the Laborers would have jurisdiction over theloading of "cartage company" trucks for both in-terplant shipments and intraplant shipments at theEast Side Plant and unloading of all trucks exceptcompany-owned vehicles.From the foregoing it is clear that both theBrewery Workers and the Laborers have a colora-ble claim to at least part of the work in dispute.Accordingly, we find that these agreements favorneither party to the dispute.82. Employer's past assignmentsThe record indicates that, in the past, the loca-tion has in large measure determined the Employ-er's assignment of work. As previously noted, thework in dispute, when performed at the East SidePlant, was divided between employees representedby the Brewery Workers and the Laborers. How-ever, the record shows that the work of handlingmaterials in general at the Employer's other ware-houses9has been performed exclusively by mem-bers of the Brewery Workers. Industrial RelationsManager Gary L. Lewitzke testified that membersof the Laborers "handled all of the movement onthe east side of the river" (the East Side Plantcomplex) and members of the Brewery Workersperformed all of the material handling at all of theEmployer's other facilities, including the Deltawarehouse. In this regard, the record further indi-cates that other work was assigned on the basis oflocation. Thus, although members of the BreweryWorkers performed snow removal functions andhandled office supplies at the W. Juneau facility,the same functions at the East Side Plant were per-formed by members of the Laborers.In light of the past practice of certain work as-signments being determined by location, the factthat members of the Brewery Workers have in thepast performed all handling work at the Delta fa-cility favors assignment of the work in dispute tothem.3. Area practiceThe uncontradicted testimony of several wit-nesses indicates that at Miller Brewing, the onlyother brewery presently operating in Milwaukee,the work of handling advertising materials is per-formed by employees represented by the BreweryWorkers, although Miller has employees who arerepresented by the Laborers. No other evidence8 These included the W. Juneau property, the 16th Street facility (In-ternational Harvester), and the North Hopkins warehouse (Globe Union)in addition to the Delta facility.9 See International Union of Operating Engineers, Local 542. AFL-CIO(C. J. Langenfelder and Son. Inc.), supra.was offered with respect to area or industry prac-tice.From the foregoing, we conclude that the areapractice also favors assignment of the work in dis-pute to employees represented by the BreweryWorkers.4. Employer preferenceThe Employer stated that it prefers that the as-signment of the work in dispute be made to em-ployees represented by the Brewery Workers.Thus, the factor of Employer preference favors as-signment of this work to employees represented bythe Brewery Workers.5. Employee skillsThe record shows that the work in dispute in-volves no special skills and that both groups of em-ployees could perform it with equal efficiency. Ac-cordingly, this factor does not aid us in determin-ing this dispute.6. Economy and efficiency of operationsAs noted above, the Employer has consolidatedits warehouse operations at the Delta facility. Untilthe present dispute arose, members of the BreweryWorkers handled all materials at the Delta ware-house. There was uncontradicted testimony thatthe work in dispute is sporadic and would be part-time employment and that, should members of theLaborers be assigned to perform that part of thehandling of advertising materials previously per-formed, the Employer would have required a la-borer to be sent over to the warehouse each timethat advertising materials were handled. There wasfurther evidence that, since the Delta warehouse isseveral miles from the East Side Plant, such actionwould cause delays and possible demurragecharges.From the foregoing, it is clear that the factor ofeconomy and efficiency of operations supports as-signment of the work in dispute to employees rep-resented by the Brewery Workers.7. Job impactThe Laborers asserts that two employees repre-sented by it were laid off as a direct result of thetransfer of advertising materials to the Delta facili-ty and the Employer's assignment of the work indispute to employees represented by the BreweryWorkers. However, the record reveals that anumber of members of the Brewery Workers werealso laid off as a result of the consolidation of theEmployer's warehousing operations and the Labor-ers offered no specific evidence to support its43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclaim, other than the conclusionary statement thatthe two layoffs were a "direct result" of the assign-ment to members of the Brewery Workers. In addi-tion, we note that the members of the Laborerswho handled advertising materials at the East SidePlant also performed a number of other job func-tions. Thus, it appears that the layoffs were causedin some measure by an overall decrease in work atthe East Side Plant resulting from the consolidationof all warehouse functions at the Delta warehouse.Finally, the fact that no evidence was offered tocontradict testimony that the handling of advertis-ing materials at the Delta warehouse would be apart-time job belies the assertion that two full-timeemployees were laid off as a direct result of the as-signment of the work in dispute to members of theBrewery Workers. Accordingly, this factor doesnot support assignment of this work to employeesrepresented by the Laborers.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that the Employer's employees representedby the Brewery Workers are entitled to performthe work in dispute. We reach this conclusion rely-ing on the Employer's preference, past assignments,area practice, and the economy and etticiency ofoperations, all of which favor awarding the disput-ed work to the employees represented by theBrewery Workers. In making this determination,we are assigning the work to employees represent-ed by the Brewery Workers, and not to that Unionor its members. The present determination is limit-ed to the particular controversy which gave rise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees employed by Pabst Brewing Compa-ny who are represented by Brewery WorkersUnion No. 9, DALU-AFL-CIO, are entitled toperform the work of handling advertising materialsat the Employer's Delta warehouse operation.44